1    Name: Alexis Avalos Banks
2    Address: 5623 Rosscommon Way
     Antioch, CA 94531
3
     Phone Number: 702-712-5016
4    E-mail Address: banks.alexisgreg@gmail.com
5    Pro Se

6
                                UNITED STATES DISTRICT COURT
7                             NORTHERN DISTRICT OF CALIFORNIA
8    Gregory A Banks; Alexis Avalos; Estate         )   Case Number: C18-07391
     of Nathan Banks (Deceased)                     )
9                                                   )   [PROPOSED] ORDER GRANTING
                                                    )   MOTION FOR PERMISSION FOR
10                             Plaintiff,           )   ELECTRONIC CASE FILING
                                                    )
11        vs.                                       )   DATE:
     Michael Mortimer et al.                        )   TIME:
12                                                  )   COURTROOM:
                                                    )   JUDGE:
13                                                  )
                               Defendant.           )
14
15
              The Court has considered the Motion for Permission for Electronic Case Filing. Finding
16
     that good cause exists, the Motion is GRANTED.
17
18
              IT IS SO ORDERED.
19
20
              DATED:       2/27/2019
21
22                                                        United States District/Magistrate Judge

23
24
25
26
27
28
